 



Exhibit 10.4

ADMINISTRATION AGREEMENT
Dated as of December 22, 2004

among

INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1
(Trust)

INDYMAC BANK, F.S.B.
(Administrator)

and

DEUTSCHE BANK NATIONAL TRUST COMPANY
(Bond Administrator and Indenture Trustee)

IndyMac Residential Asset-Backed Notes, Series 2004-LH1

 



--------------------------------------------------------------------------------



 



     This Administration Agreement (this “Agreement”) dated as of December 22,
2004, among INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1, a Delaware
statutory trust, (the “Trust”), INDYMAC BANK, F.S.B., a federal savings bank, as
administrator (the “Administrator”), and DEUTSCHE BANK NATIONAL TRUST COMPANY, a
national banking association, as bond administrator (in such capacity the “Bond
Administrator”) and as indenture trustee under the Indenture referred to herein
(in such capacity the “Indenture Trustee”).

W I T N E S S E T H:

     WHEREAS, the Trust is a statutory trust under the Delaware Statutory Trust
Act (12 Del. C. § 3801 et seq.) created by a Trust Agreement dated as of
December 14, 2004, among IndyMac Bank, F.S.B., as the seller (the “Seller”),
IndyMac ABS, Inc., as the depositor (the “Depositor”) and Wilmington Trust
Company, as owner trustee (the “Owner Trustee”), as amended and restated by an
Amended and Restated Trust Agreement dated as of December 22, 2004, among the
Seller, the Depositor, the Owner Trustee and the Indenture Trustee, as registrar
and paying agent (the “Trust Agreement”);

     WHEREAS, the Trust will issue IndyMac Residential Asset-Backed Notes,
Series 2004-LH1 (the “Notes”), and the Transferor Interest (collectively, the
“Securities”);

     WHEREAS, the Notes will be secured by certain collateral, as more
particularly set forth in the Indenture dated as of December 22, 2004 (the
“Indenture”), between the Trust and the Indenture Trustee;

WHEREAS, the Transferor Interest will be created pursuant to the Trust
Agreement;

     WHEREAS, the Trust has entered into certain agreements in connection with
the issuance of the Securities, including (i) a Sale and Servicing Agreement
dated as of December 1, 2004 (the “Sale and Servicing Agreement”), among the
Seller, the Trust, the Depositor and the Indenture Trustee, (ii) the Letter of
Representations dated December 22, 2004, among the Trust, the Indenture Trustee
and The Depository Trust Company relating to the Notes (the “Note Depository
Agreement”), (iii) the Indenture and (iv) the Insurance and Indemnity Agreement,
among Ambac Assurance Corporation, as Insurer, the Seller, as Seller and
Servicer, the Indenture Trustee, and the Trust (the “Insurance and Indemnity
Agreement,” and together with the Sale and Servicing Agreement, the Note
Depository Agreement and the Indenture, the “Related Agreements”);

     WHEREAS, pursuant to the Related Agreements and the Trust Agreement, the
Trust is required to perform certain duties in connection with the Notes and the
collateral therefor pledged pursuant to the Indenture (the “Collateral”);

     WHEREAS, the Trust desires to have the Bond Administrator and the
Administrator, respectively, perform certain of the duties of the Trust referred
to in the preceding clause, and to provide such additional services consistent
with the terms of this Agreement, the Related Agreements and the Trust Agreement
as the Trust may from time to time request; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Bond Administrator and the Administrator have the capacity to
provide the respective services required hereby and are willing to perform such
services for the Trust and the Owner Trustee on the terms set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

     Section 1. Duties of the Bond Administrator.

     (a) Duties with Respect to the Trust Agreement, the Sale and Servicing
Agreement and the Indenture.

          (i) The Bond Administrator accepts its appointment as Bond
Administrator and agrees to perform such duties as are specifically set forth
hereunder. The Bond Administrator shall not have any duties or responsibilities
except those expressly set forth in this Agreement or be a trustee for or have
any fiduciary obligation to any party hereto. In furtherance of the foregoing,
the Bond Administrator shall take all appropriate action that is the duty of the
Trust or the Owner Trustee, to take with respect to the following matters under
the Sale and Servicing Agreement and the Indenture (parenthetical section
references are to sections of the Indenture):

     (A) the preparation of the Notes and the authentication of the Notes and
upon the registration of any transfer or exchange of the Notes (Sections 2.2 and
2.3);

     (B) causing the Note Register to be kept and giving the Indenture Trustee
notice of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register (Section 2.3);

     (C) the direction to the Indenture Trustee to deposit moneys with Paying
Agents, if any, other than the Indenture Trustee (Section 3.3);

     (D) the notification to the Insurer of a purchase of the Notes (Section
10.1); and

     (E) the provision to the Indenture Trustee of certain calculations and
information regarding tax withholding and reporting (Section 3.3(v)).

Notwithstanding anything in this Agreement, the Related Agreements or the Trust
Agreement to the contrary, the Bond Administrator shall be responsible for
performance of the duties of the Owner Trustee set forth in Section 5.5 of the
Trust Agreement, including with respect to, among other things, accounting and
reports to the Certificateholders. In addition, the Bond Administrator agrees to
perform all of the duties of the Trust under the Note Depository Agreement.

 



--------------------------------------------------------------------------------



 



     (b) In carrying out the foregoing duties or any of its other obligations
under this Agreement, the Bond Administrator may enter into transactions with or
otherwise deal with any of its affiliates; provided, however, that the terms of
any such transactions or dealings shall be in accordance with any directions
received from the Trust and shall be, in the Bond Administrator’s opinion, no
less favorable to the Trust than would be available from unaffiliated parties.

     (c) Notwithstanding anything in this Agreement, the Related Agreements or
the Trust Agreement to the contrary, the Administrator shall be responsible for
promptly notifying the Paying Agent (as defined in the Trust Agreement) and the
Insurer in the event that any withholding tax is imposed on the Trust’s payments
(or allocations of income) to a Certificateholder as contemplated in Section
5.2(b) of the Trust Agreement; provided, however, that no such notice shall be
required to be given to the Paying Agent or the Indenture Trustee if the Bond
Administrator is the Paying Agent. Any such notice shall specify the amount of
any withholding tax required to be withheld by the Paying Agent or the Indenture
Trustee, as the case may be, pursuant to such provision.

     Section 2. Duties of the Administrator With Respect to this Agreement, the
Related Agreements and the Trust Agreement.

     (a) The Administrator agrees to perform all of the duties of the Owner
Trustee under Section 7.8 of the Trust Agreement. In addition, the Administrator
shall consult with the Owner Trustee regarding the duties of the Trust under the
Sale and Servicing Agreement and the Indenture. The Administrator shall monitor
the performance of the Trust and shall notify the Owner Trustee when action is
necessary to comply with the Trust’s duties under the Trust Agreement, the Sale
and Servicing Agreement and/or the Indenture. The Administrator shall prepare
for execution by the Trust, or shall cause the preparation by other appropriate
Persons of, all such documents, reports, filings, instruments, certificates and
opinions that it shall be the duty of the Issuer or the Owner Trustee to
prepare, file or deliver pursuant to the Trust Agreement, the Sale and Servicing
Agreement, the Insurance and Indemnity Agreement or the Indenture (other than
those duties to be performed by the Bond Administrator pursuant to Section 1
hereof). In addition to the foregoing, the Administrator shall take all
appropriate action that is the duty of the Trust or the Owner Trustee to take
pursuant to the Indenture (other than those duties to be performed by the Bond
Administrator pursuant to Section 1 hereof), including, without limitation, the
following matters under the Indenture (parenthetical section references are to
sections of the Indenture):

          (i) the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of all or any
portion of the Trust Estate (Section 2.9);

          (ii) the preparation and execution of all supplements, amendments,
financing statements, continuation statements, instruments of further assurance
and other instruments necessary to protect the Trust Estate (Section 3.5);

 



--------------------------------------------------------------------------------



 



          (iii) the preparation of Issuer Orders, Officers’ Certificates and the
obtaining of Opinions of Counsel and all other actions necessary with respect to
investment and reinvestment of funds in the Accounts (Section 8.2(b));

          (iv) the preparation and execution, as required, of the Trust’s
obligations and duties to deliver annual Opinions of Counsel and Officer’s
Certificates and other statements (Sections 3.6 and 3.9);

          (v) the obtaining of an Opinion of Counsel for the release of the
Trust Estate (Section 8.3);

          (vi) the preparation of Issuer Orders and the obtaining of Opinions of
Counsel with respect to any proposed amendment of the Trust Agreement or
amendment to or waiver of any provision of any other document relating to the
Trust Agreement (Section 9.3);

          (vii) the notification of the Insurer and the Rating Agencies, upon
the failure of the Indenture Trustee to give such notification, of the
information required (Section 11.4);

          (viii) the monitoring of the Trust’s obligations as to the
satisfaction and discharge of the Indenture (Section 4.1);

          (ix) performing the function of the Trust with respect to the
cancellation of the Notes (Section 2.7);

          (x) the preparation of or obtaining of the documents and instruments
required for authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.2); and

          (xi) the delivery to the Depositor, the Indenture Trustee, the Seller,
the Insurer and the Rating Agencies of prompt written notice of specified
defaults (Sections 3.7(d) and 6.5);

     (b) The Administrator will indemnify the Owner Trustee and its successors,
assigns, directors, officers, employees and agents for, and hold them harmless
against, any damages, costs, disbursements, taxes, actions, suits, claims,
losses, liability or expense of any kind whatsoever incurred without willful
misconduct, negligence or bad faith on its part, arising out of or in connection
with the acceptance or administration of the transactions contemplated by this
Agreement and the Trust Agreement, including the reasonable costs and expenses
of defending against any claim or liability in connection with the exercise or
performance of any of their powers or duties under the Trust Agreement. This
sub-section shall survive the termination of this Agreement and the Trust.

     In addition to the duties of the Administrator set forth above, to the
extent not covered in Section 1 or Section 2(a) above, the Administrator shall
prepare for execution by the Trust or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Trust or the Owner
Trustee to prepare, file or deliver pursuant to the Related Agreements, and at
the request of the Owner Trustee shall take all appropriate action that it is
the duty of the Trust or the Owner Trustee to

 



--------------------------------------------------------------------------------



 



take pursuant to the Related Agreements. Subject to Section 6 of this Agreement,
and in accordance with the directions of the Owner Trustee, the Administrator
shall administer, perform or supervise the performance of such other activities
in connection with the Collateral (including the Related Agreements) as are not
covered by any of the foregoing provisions and as are expressly requested by the
Owner Trustee and are reasonably within the capability of the Administrator.

     Section 3. Records.

     Each of the Administrator and the Bond Administrator shall maintain
appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Trust, the Insurer and the Administrator at any time during normal
business hours of the Administrator and the Bond Administrator.

     Section 4. Compensation.

     The Administrator will perform the duties and provide the services called
for under Section 1 above without any separate compensation therefor for so long
as IndyMac Bank, F.S.B. is the Administrator, and the Indenture and the Sale and
Servicing Agreement remain in effect, and thereafter for such compensation as
shall be agreed upon by the Administrator. The Bond Administrator shall receive
the compensation agreed to between the Bond Administrator and the Seller. Each
of the Administrator and the Bond Administrator shall be entitled to receive, on
each Payment Date, reimbursement for all reasonable out of pocket expenses
incurred or made by it (in the case of the Bond Administrator, such
reimbursement shall come from the Seller). Such expenses shall include the
reasonable compensation and expenses, disbursements and advances of each of the
Administrator’s and the Bond Administrator’s agents, counsel, accountants and
experts.

     The Seller’s payment obligations to the Administrator and the Bond
Administrator pursuant to this Section shall survive the discharge of this
Agreement and the earlier removal or resignation of the Bond Administrator.

     Section 5. Additional Information to be Furnished to the Trust.

     Each of the Administrator and the Bond Administrator shall furnish to the
Owner Trustee on behalf of the Trust from time to time such additional
information regarding the Collateral as the Owner Trustee shall reasonably
request.

     Section 6. Independence of the Administrator and the Bond Administrator.

     For all purposes of this Agreement, each of the Administrator and the Bond
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Trust or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder. Unless
expressly authorized by the Trust, neither the Bond Administrator nor the
Administrator shall have authority to act for or represent the Trust or the
Owner Trustee in any way and shall not otherwise be deemed an agent of the Trust
or the Owner Trustee.

 



--------------------------------------------------------------------------------



 



     Section 7. No Joint Venture.

     Nothing contained in this Agreement shall (i) constitute the Administrator,
the Bond Administrator and either of the Trust or the Owner Trustee as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (ii) be construed to impose any liability as
such on any of the Administrator, the Bond Administrator, the Trust or the Owner
Trustee, or (iii) be deemed to confer on any of the Administrator, the Bond
Administrator, the Trust or the Owner Trustee any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

     Section 8. Other Activities of Administrator and the Bond Administrator.

     Nothing herein shall prevent the Administrator, the Bond Administrator or
its respective Affiliates from engaging in other businesses or, in its sole
discretion, from acting in a similar capacity as an administrator for any other
person or entity even though such person or entity may engage in business
activities similar to those of the Trust or the Owner Trustee.

     Section 9. Term of Agreement; Resignation and Removal of Administrator and
the Bond Administrator.

     (a) This Agreement shall continue in force until the termination of the
Trust Agreement in accordance with its terms and the dissolution of the Trust,
upon which event this Agreement shall automatically terminate.

     (b) Subject to Section 9(e) of this Agreement, the Bond Administrator and
the Administrator may resign its duties hereunder by providing the Trust with at
least 60 days’ prior written notice.

     (c) Subject to Section 9(e) of this Agreement, the Trust may remove either
the Administrator or the Bond Administrator without cause by providing the
Administrator, or Bond Administrator, as applicable, with at least 60 days’
prior written notice.

     (d) Subject to Section 9(e) of this Agreement, the Trust may remove either
the Administrator or the Bond Administrator immediately upon written notice of
termination from the Trust to the Administrator or the Bond Administrator, as
applicable, as the case may be, if any of the following events shall occur:

     (i) the Administrator or the Bond Administrator shall default in the
performance of any of its duties under this Agreement and, after written notice
of such default, shall not cure such default within ten days (or, if such
default cannot be cured in such time, shall not give within ten days such
assurance of cure as shall be reasonably satisfactory to the Trust);

     (ii) a court having jurisdiction in the premises shall enter a decree or
order for relief, and such decree or order shall not have been vacated within
60 days, in respect of the Administrator or the Bond Administrator, in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Administrator or

 



--------------------------------------------------------------------------------



 



the Bond Administrator, or any substantial part of its property or order the
winding-up or liquidation of its affairs; or

     (iii) the Administrator or the Bond Administrator shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or the Bond Administrator or any substantial part
of its property, shall consent to the taking of possession by any such official
of any substantial part of its property, shall make any general assignment for
the benefit of creditors or shall fail generally to pay its debts as they become
due.

     The Administrator and the Bond Administrator each agree that if any of the
events specified in clauses (ii) or (iii) of this Section shall occur and shall
be actually known by a Responsible Officer of the Administrator or Bond
Administrator, as the case may be, it shall give written notice thereof to the
Trust and the Indenture Trustee within seven days after the happening of such
event.

     (e) No resignation or removal of the Administrator or the Bond
Administrator pursuant to this Section shall be effective until (i) a successor
Administrator or Bond Administrator, as applicable, shall have been appointed by
the Trust and (ii) such successor Administrator or Bond Administrator, as
applicable, shall have agreed in writing to be bound by the terms of this
Agreement in the same manner as the Administrator or the Bond Administrator, as
applicable, is bound hereunder. If a successor Administrator or the Bond
Administrator, as applicable, does not take office within 60 days after the
retiring Administrator or the Bond Administrator, as applicable, resigns or is
removed, the retiring Administrator or Bond Administrator, as applicable, the
Trust, the Insurer or a majority of the outstanding Notes may petition a court
of competent jurisdiction for the appointment of a successor Administrator or
Bond Administrator, as applicable.

     (f) The appointment of any successor Administrator or Bond Administrator,
as applicable, shall be effective only after satisfaction of the Rating Agency
Condition (as defined in the Indenture) with respect to the proposed
appointment.

     (g) Subject to Sections 9(e) and (f) of this Agreement, the Administrator
acknowledges that upon any breach of IndyMac Bank, F.S.B., as Seller under
Section 2.04 of the Sale and Servicing Agreement, the Administrator’s
appointment hereunder shall terminate automatically and the Depositor shall
automatically assume the duties of the Administrator hereunder or appoint
another Administrator. Any such successor Administrator shall be required to
agree to assume the duties of the Administrator under the terms and conditions
of this Agreement.

     (h) Subject to Sections 9(e) and (f) of this Agreement, the Bond
Administrator acknowledges that upon resignation and removal of the Indenture
Trustee, under the Indenture, and the appointment of a successor Indenture
Trustee pursuant to the Indenture, the Bond Administrator’s appointment
hereunder shall terminate automatically and such successor

 



--------------------------------------------------------------------------------



 



Indenture Trustee shall automatically assume the duties of the Bond
Administrator hereunder. Any such successor Indenture Trustee shall be required
to agree to assume the duties of the Bond Administrator under the terms and
conditions of this Agreement in its acceptance of its appointment as successor
Indenture Trustee.

     Section 10. Action upon Termination, Resignation or Removal of the
Administrator and the Bond Administrator.

     Promptly upon the effective date of termination of this Agreement pursuant
to Section 9(a) or the resignation or removal of the Administrator pursuant to
Section 9(b) or (c), respectively, the Administrator shall be entitled to be
paid by the Seller all expenses accruing to it to the date of such termination,
resignation or removal. The Administrator shall forthwith deliver to the Trust
upon such termination pursuant to Section 9(a) of this Agreement or such
resignation or removal of the Administrator pursuant to Section 9(b), (c) or
(d), all property and documents of or relating to the Collateral then in the
custody of the Administrator, and the Administrator shall cooperate with the
Trust and take all reasonable steps requested to assist the Trust in making an
orderly transfer of the duties of the Administrator.

     Promptly upon the effective date of termination of this Agreement pursuant
to Section 9(a) or the resignation or removal of the Bond Administrator pursuant
to Section (c), the Bond Administrator shall be entitled to be paid by the
Seller all expenses accruing to it to the date of such termination, resignation
or removal out of funds available pursuant to Section 6.7 of the Indenture. The
Bond Administrator shall forthwith deliver to the Trust upon such termination
pursuant to Section 9(a) of this Agreement or such resignation or removal of the
Bond Administrator pursuant to Section 9(b), (c) or (d), all property and
documents of or relating to the Collateral then in the custody of the Bond
Administrator, and the Bond Administrator shall cooperate with the Trust and
take all reasonable steps requested to assist the Trust in making an orderly
transfer of the duties of the Bond Administrator.

     Section 11. Notices.

     All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified or registered mail, postage prepaid, addressed as
follows:

         

  (a)   if to the Trust, to
 
       

      IndyMac Residential Asset-Backed Trust, Series 2004-LH1

      Wilmington Trust Company

      Rodney Square North

      1100 North Market Street

      Wilmington, Delaware 19890-0001

      Tel: (302) 651-1000

      Fax: (302) 636-4140

      Attn: Corporate Trust Administration

 



--------------------------------------------------------------------------------



 



         

      with a copy to the Administrator at:
 
       

      IndyMac Bank, F.S.B.

      155 North Lake Avenue

      Pasadena, California 91101

      Tel: (626) 535-4944

      Fax: (626) 535-7854

      Attn: Treasurer
 
       

  (b)   if to the Administrator
 
       

      IndyMac Bank, F.S.B.

      155 North Lake Avenue

      Pasadena, California 91101

      Tel: (626) 535-4944

      Fax: (626) 535-7854

      Attn: Treasurer
 
       

  (c)   to the Bond Administrator,
 
       

      Deutsche Bank National Trust Company

      1761 East Saint Andrew Place

      Santa Ana, California 92705-4934

      Attn: Trust Administration—IN04L2.
 
       

  (d)   if to the Insurer, to
 
       

      Ambac Assurance Corporation

      One State Street Plaza, 19th Floor

      New York, New York 10004

      Attention: Risk Management, Consumer Asset-Backed Securities, IndyMac Home
Equity Loan Trust 2004-2
 
       

  (e)   if to the Owner Trustee, to
 
       

      Wilmington Trust Company

      Rodney Square North

      1100 North Market Street

      Wilmington, Delaware 19890-00001

      Tel: (302) 651-1000

      Fax: (302) 636-4140

      Attn: Corporate Trust Administration

or to such other address as any party shall have provided to the other parties
in writing.

 



--------------------------------------------------------------------------------



 



     Section 12. Amendments.

     This Agreement may be amended from time to time by a written amendment duly
executed and delivered by the Trust, the Administrator, the Bond Administrator
and the Indenture Trustee, with the prior written consent of the Owner Trustee
and the Insurer (which consent shall not be unreasonably withheld) without the
consent of the holders of any Securities, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner, the rights of the holders of any
class of the Securities; provided, however, that such amendment will not
materially and adversely affect the interest of any holder of any of the
Securities. An amendment described above shall be deemed not to adversely affect
in any material respects the interests of any holder of any of the Securities if
either (i) an Opinion of Counsel is obtained to such effect, or (ii) the party
requesting the amendment satisfies the Rating Agency Condition (as defined in
the Indenture) with respect to such amendment. This Agreement may also be
amended by the Trust, the Administrator, the Bond Administrator and the
Indenture Trustee with the prior written consent of the Owner Trustee (which
consent shall not be unreasonably withheld) and the holders of Notes evidencing
at least a majority of the Outstanding Amount of the Notes for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders; provided, however, that no such amendment may (i) increase or
reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments in respect of the Mortgage Loans or distributions that
are required to be made for the benefit of the holders of any class of
Securities or (ii) reduce the aforesaid percentage of the holders of any class
of Securities which is required to consent to any such amendment, in either case
of clause (i) or (ii) without the consent of the Insurer and the holders of all
the outstanding Notes and the Transferor Interest.

     Section 13. Successor and Assigns.

     Subject to Sections 9(g) and 9(h), this Agreement may not be assigned by
the Administrator or the Bond Administrator, respectively, unless such
assignment is previously consented to in writing by the Indenture Trustee, the
Insurer and the Owner Trustee, subject to the satisfaction of the Rating Agency
Condition in respect thereof. An assignment with such consent and satisfaction,
if accepted by the assignee, shall bind the assignee hereunder in the same
manner as the Administrator or the Bond Administrator, as applicable, is bound
hereunder. Notwithstanding the foregoing, this Agreement may be assigned by the
Administrator or the Bond Administrator, as applicable, without the consent of
the Indenture Trustee and the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator or the Bond Administrator, as applicable, provided
that, in the case of the Administrator, such successor organization executes and
delivers to the Trust, the Indenture Trustee and the Owner Trustee an agreement
in which such corporation or other organization agrees to be bound hereunder by
the terms of said assignment in the same manner as the Administrator is bound
hereunder. Subject to the foregoing, this Agreement shall bind any successors or
assigns of the parties hereto.

 



--------------------------------------------------------------------------------



 



     Section 14. GOVERNING LAW.

     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

     Section 15. Headings.

     The section headings hereof have been inserted for convenience of reference
only and shall not be construed to affect the meaning, construction or effect of
this Agreement.

     Section 16. Counterparts.

     This Agreement may be executed in counterparts, each of which when so
executed shall together constitute but one and the same agreement.

     Section 17. Severability.

     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

     Section 18. [RESERVED].

     Section 19. Limitation of Liability of Owner Trustee.

     Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by Wilmington Trust Company not in its individual capacity but
solely in its capacity as Owner Trustee of the Trust and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner of
the Trust have any liability for the representations, warranties, covenants,
agreements or other obligations of the Trust hereunder, as to all of which
recourse shall be had solely to the assets of the Trust. For all purposes of
this Agreement, in the performance of any duties or obligations of the Trust
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

     Section 20. Limitation of Liability of the Indenture Trustee.

     Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Deutsche Bank National Trust Company, as Indenture
Trustee and Bond Administrator, not in its individual capacity but solely in its
capacity as Indenture Trustee and Bond Administrator and in no event shall the
Indenture Trustee in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the

 



--------------------------------------------------------------------------------



 



Trust hereunder, as to all of which recourse shall be had solely to the assets
of the Trust. Deutsche Bank National Trust Company in acting hereunder as the
Indenture Trustee and the Bond Administrator shall be entitled to all of the
rights, protections, indemnities and immunities of the Indenture Trustee under
the Indenture.

     Section 21. The Indenture Trustee.

     The Indenture Trustee shall perform all of the duties and obligations of
the Indenture Trustee, and consents to its appointment as Registrar and Paying
Agent, under the Trust Agreement.

     Section 22. Benefit of Agreement.

     It is expressly agreed that in performing its duties under this Agreement,
each of the Administrator and Bond Administrator will act for the benefit of
holders of the Securities as well as for the benefit of the Trust and the
Insurer, and that such obligations on the part of the Administrator and Bond
Administrator shall be enforceable at the direction of the Indenture Trustee,
the Trust and the Insurer.

     Section 23. Bankruptcy Matters.

     No party to this Agreement shall take any action to cause the Trust to
dissolve in whole or in part or file a voluntary petition or otherwise initiate
proceedings to have the Trust adjudicated bankrupt or insolvent, or consent to
the institution of bankruptcy or insolvency proceedings against the Trust, or
file a petition seeking or consenting to reorganization or relief of the Trust
as debtor under any applicable federal or state law relating to bankruptcy,
insolvency or other relief for debtors with respect to the Trust; or seek or
consent to the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) of the Trust or
of all or any substantial part of the properties and assets of the Trust, or
cause the Trust to make any general assignment for the benefit of creditors of
the Trust or take any action in furtherance of any of the above action;
provided, however, that nothing herein shall be construed to prohibit the
Indenture Trustee from filing proofs of claim or otherwise participating in any
such proceeding instituted by any other Person.

     Section 24. Capitalized Terms.

     Capitalized terms used and not defined herein have the meanings assigned to
them in the Indenture. Capitalized terms used and not defined herein or in the
Indenture have the meanings assigned to them in the Sale and Servicing
Agreement.

     Section 25. Third Party Beneficiary.

     The Owner Trustee is a third-party beneficiary to this Agreement and is
entitled to the rights and benefits hereunder and may enforce the provisions
hereof as if it were a party hereto.

 



--------------------------------------------------------------------------------



 



     Section 26. Power of Attorney.

     The Owner Trustee shall, on behalf of itself and of the Trust, execute and
deliver to the Administrator and the Bond Administrator and to each successor to
either the Administrator or the Bond Administrator hereunder, one or more powers
of attorney substantially in the form of Exhibit A, appointing each of the
Administrator and the Bond Administrator the attorney-in-fact of the Owner
Trustee and the Trust for the purpose of executing on behalf of the Owner
Trustee and the Trust all such documents, reports, filings, instruments,
certificates and opinions as shall be required hereunder.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

                  INDYMAC RESIDENTIAL ASSET-BACKED TRUST, SERIES 2004-LH1
 
                By:   Wilmington Trust Company,
not in its individual capacity, but solely as Owner Trustee
 
           

      By:   /s/ Janel R. Havrilla

           

          Name: Janel R. Havrilla
Title: Financial Services Officer
 
           
 
                INDYMAC BANK, F.S.B.,         as Administrator and Seller
 
           

      By:   /s/ Andy Sciandra

           

          Name: Andy Sciandra
Title: Senior Vice President
 
           
 
                DEUTSCHE BANK NATIONAL TRUST COMPANY,         not in its
individual capacity, but solely as Indenture Trustee and as Bond Administrator
 
           

      By:   /s/ Brent Hoyler

           

          Name: Brent Hoyler
Title: Associate
 
           
 
           

      By:   /s/ John Ingham

           

          Name: John Ingham
Title: Associate

 



--------------------------------------------------------------------------------



 



EXHIBIT A

POWER OF ATTORNEY

         
STATE OF DELAWARE
    )  

    )  
COUNTY OF NEW CASTLE
    )  

     KNOW BY ALL MEN BY THESE PRESENTS, that IndyMac Residential Asset-Backed
Trust 2004-LH1 (the “Trust”), does hereby make, constitute and appoint IndyMac
Bank, F.S.B.. as administrator (the “Administrator”) and Deutsche Bank National
Trust Company, as bond administrator (the “Bond Administrator”) and as indenture
trustee (the “Indenture Trustee”), under the Administration Agreement, dated as
of December 22, 2004 (the “Administration Agreement”), among the Trust, the
Administrator, the Bond Administrator and the Indenture Trustee, as the same may
be amended from time to time, and their agents and attorneys, as
Attorneys-in-Fact to execute on behalf of the Trust all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Trust to prepare, file or deliver pursuant to the Trust Agreement, dated as of
December 14, 2004, among IndyMac Bank, F.S.B., as Seller (the “Seller”), IndyMac
ABS, Inc., as the depositor (the “Depositor”), and Wilmington Trust Company, as
owner trustee (the “Owner Trustee”), as amended and restated as of December 22,
2004, among the Seller, the Depositor, the Owner Trustee and the Indenture
Trustee, as registrar and paying agent, or the Indenture, dated as of
December 22, 2004, between the Trust and the Indenture Trustee, including
without limitation, to appear for and represent the Trust in connection with the
preparation, filing and audit of federal, state and local tax returns and audits
that the Trust could perform, including without limitation, the right to
distribute and receive confidential information, defend and assert positions in
response to audits, initiate and defend litigation, and to execute waivers of
restrictions on assessments of deficiencies, consents to the extension of any
statutory or regulatory time limit, and settlements.

All powers of attorney for this purpose heretofore filed or executed by the
Trust are hereby revoked.

Capitalized terms not defined herein have the meanings assigned to them in the
Administration Agreement.

A-1



--------------------------------------------------------------------------------



 



     EXECUTED this 22nd day of December 2004.

              INDYMAC RESIDENTIAL ASSET-BACKED
TRUST, SERIES 2004-LH1
 
       

  By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as
Owner Trustee
 
       
 
       

  By:   /s/ Janel R. Havrilla

       

      Name: Janel R. Havrilla
Title: Financial Services Officer

A-2



--------------------------------------------------------------------------------



 



         
STATE OF DELAWARE
    )  

    )  
COUNTY OF NEW CASTLE
    )  

Before me, the undersigned authority, on this day personally appeared Janel R.
Havrilla, known to me to be the person whose name is subscribed to the foregoing
instruments, and acknowledged to me that he/she signed the same for the purposes
and considerations therein expressed.

Sworn to before me this 22nd day of December 2004.

     
 
  /s/ Kim Carroll

--------------------------------------------------------------------------------

  Notary Public

A-3